                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PAUL ROBERTS,                                             CIVIL ACTION
                       Plaintiff,

               v.

 AMERICAN AIRLINES,                                        NO. 20-2202
               Defendant.

                                          ORDER

       AND NOW, this 4th day of November, 2020, upon consideration of Plaintiff’s Motion to

Remand (Document No. 5, filed June 2, 2020), Defendant American Airlines, Inc.’s Opposition

to Plaintiff’s Motion to Remand (Document No. 14, filed June 17, 2020), Plaintiff’s Reply to

Defendant’s Response to His Motion to Remand (Document No. 16, filed June 24, 2020),

Defendant American Airlines, Inc.’s Motion to Dismiss Plaintiff’s Fourth Amended Complaint

(Document No. 15, filed June 22, 2020), Plaintiff’s Response to Defendant’s Motion to Dismiss

(Document No. 17, filed July 6, 2020), and Defendant’s Reply Brief in Support of its Motion to

Dismiss Plaintiff’s Fourth Amended Complaint (Document No. 18, filed July 14, 2020), for the

reasons stated in the accompanying Memorandum dated November 4, 2020, IT IS ORDERED

as follows:

   1. Plaintiff’s Motion to Remand is DENIED.

   2. Defendant American Airlines, Inc.’s Motion to Dismiss Plaintiff’s Fourth Amended

Complaint is DENIED.

       IT IS FURTHER ORDERED that a Preliminary Pretrial Conference will be scheduled
in due course.

                     BY THE COURT:


                     /s/ Hon. Jan E. DuBois

                       DuBOIS, JAN E., J.




                 2
